DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/486,839 filed on 9/27/2021 with effective filing date 9/15/2011. Claims 1-17 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11129562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11,129,562 B2
Current Application
1. A system for generating a photographic image of a surgical field, comprising: a stereo image capture device for capturing a stereo image stream from two optical cameras imaging the surgical field during a surgical procedure; a stereo viewer for displaying the stereo image stream to a surgeon; a stereo image to 3D surface model extraction module, implemented as machine readable instructions stored in memory of a computer, adapted to, when the instructions are executed by a processor of the computer, generate a first 3D model of the surgical field from the stereo image stream; a registration module, implemented as machine readable instructions stored in the memory, adapted to, when the instructions are executed by a processor of the computer, co-register annotating data with the first 3D model; and a stereo image enhancer, implemented as machine readable instructions stored in the memory, adapted to, when the instructions are executed by a processor of the computer, graphically overlay at least part of the annotating data onto the stereo image stream to form an enhanced stereo image stream for display by the stereo viewer, wherein the enhanced stereo stream enhances the surgeon's perception of the surgical field.
1. A system for generating a photographic image of a surgical field, comprising: a stereo image capture device for capturing a stereo image stream from two optical cameras imaging the surgical field during a surgical procedure; a stereo viewer for displaying the stereo image stream to a surgeon; a stereo image to 3D surface model extraction module, implemented as machine readable instructions stored in memory of a computer, adapted to, when the instructions are executed by a processor of the computer, generate a first 3D model of the surgical field from the stereo image stream; a registration module, implemented as machine readable instructions stored in the memory, adapted to, when the instructions are executed by a processor of the computer, co-register annotating data with the first 3D model; and a stereo image enhancer, implemented as machine readable instructions stored in the memory, adapted to, when the instructions are executed by a processor of the computer, graphically overlay at least part of the annotating data onto the stereo image stream to form an enhanced stereo image stream for display by the stereo viewer, wherein the enhanced stereo stream enhances the surgeon's perception of the surgical field, wherein the registration module automatically determines spatial relationship between the 3D model and features of patient bone structure from preoperative scans and determines if there is an inconsistency, and if an inconsistency is found generates a warning.
14. A method for surgical navigation with stereo vision, comprising: capturing a stereo image pair of a surgical field during an operation on the surgical field; generating a 3D surface model from the stereo image pair; registering annotating data with the 3D surface model, said registering including adjusting the annotating data based upon matched features of the 3D surface model and features of the annotating data, said adjusting including generating a mechanical model of the tissue within the surgical field to determine an adjustment; generating an enhanced stereo image based upon the stereo image pair and the annotating data as registered with the 3D surface model; wherein the annotating data is graphically overlaid onto the stereo image pair as registered with the 3D surface model.
8. A method for surgical navigation with stereo vision, comprising: capturing a stereo image pair of a surgical field during an operation on the surgical field; generating a 3D surface model from the stereo image pair; registering annotating data with the 3D surface model, said registering including adjusting the annotating data based upon matched features of the 3D surface model and features of the annotating data, said adjusting including generating a mechanical model of the tissue within the surgical field; generating an alarm if inconsistency between bony features of the annotating data are inconsistent with features extracted from the 3D surface model; generating an enhanced stereo image based upon the stereo image pair and the annotating data as registered with the 3D surface model; wherein the annotating data is graphically overlaid onto the stereo image pair as registered with the 3D surface.




Allowable Subject Matter
4.	The prior art of record in particular, Agusanto et al. US 2007/0236514 A1in view of Zhou et al. US 2010/0231593 A1 does not disclose, with respect to claim 1, e.g. a stereo image stream from two optical cameras imaging the surgical field during a surgical procedure; a stereo viewer for displaying the stereo image stream to a surgeon; a stereo image to 3D surface model extraction module, implemented as machine readable instructions stored in memory of a computer, adapted to, when the instructions are executed by a processor of the computer, generate a first 3D model of the surgical field from the stereo image stream; graphically overlay at least part of the annotating data onto the stereo image stream to form an enhanced stereo image stream for display by the stereo viewer, wherein the enhanced stereo stream enhances the surgeon's perception of the surgical field wherein the registration module automatically determines spatial relationship between the 3D model and features of patient bone structure from preoperative scans and determines if there is an inconsistency, and if an inconsistency is found generates a warning  as claimed.  
Rather, Agusanto et al. discloses generating a stereoscopic view, an image with one viewpoint is 
transformed through warping and mapping to generate an image with another viewpoint to generate a pair of images.  The images are taken at two different poses of the same video camera and are paired to generate a stereoscopic view with the image warping.  The virtual stereoscopic views are generated by a computer based on a three-dimensional model of the patient during a surgical procedure and the tracked position of the video camera relative to the patient. 
 Similarly, Zhou et al. receiving an original motion picture image sequence comprising digital data of a plurality of image frames. Spatial and temporal resolution enhancement processes are respectively applied to the digital image sequence to create an enhanced image sequence. The enhancement processes are automatically controlled, while the enhanced image sequence has a greater frame rate and image detail than the original image sequence. The enhanced image sequence is then synchronized to an audio track for the original image sequence.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485